DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Response to Amendment
The following Office Action is in response to an amendment filed on 3/08/2021. As directed by the preliminary amendment, claims 1, 5 and 7 are amended, and claims 2-3 have been canceled. Thus, claims 1 and 4-7 are pending for this application.  

Drawings
 The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “drive shaft” (claim 1 line 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al (JP 2015058033, references hereinafter made to machine translation, see attached) in view of Seo (US 20160058646). 
Regarding claim 1, as best understood, Nagata et al discloses (Fig. 1-6) a walking motion assist device for assisting a wearer in rotationally moving an ankle joint of the wearer, the walking motion assist device comprising: 
a drive motor (motor 9); 
a drive shaft (drive mechanism 11) that is capable of rotating coaxially with the ankle joint by way of the drive motor (paragraph [0022]); 	
a control device (control unit 8) that controls driving provided by the drive motor (paragraph [0027]); 
a basic movement pattern (movement pattern of paralyzed foot prior to correction, illustrated as image 31 to be controlled by controller, which may be in the form of a line graph or a bar graph, see paragraphs [0038], [0041] and [0045]-[0048]) and a corrected movement pattern (movement pattern may be corrected/adjusted by user, paragraphs [0038] and [0045]-[0048]) that represent time-series changes in ankle joint angle in a gait cycle (see Fig. 6 and paragraph [0038]); and 
a calculator (display operation unit 14) that obtains the corrected movement pattern by correcting the basic movement pattern based on input by an operator (see paragraphs [0038] and [0045]-[0048]).
Nagata discloses wherein the basic movement pattern is displayed on a display operation device (displayed on display 14) represented by a polygonal line (paragraph [0038] describes that the movement pattern may be in the form of a bar graph, as shown in Fig. 6, or line graph, 

    PNG
    media_image1.png
    544
    718
    media_image1.png
    Greyscale

However, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify at least four points of the plurality of predetermined points of Nagata et al to include heel and toe contact, heel off, toe off, and midswing, for the 
Nagata further discloses the calculator generates the corrected movement pattern corrected by adjusting positions of the inflection points on the basic movement pattern (see paragraphs [0038] and [0045]-[0048]), and wherein the control device controls driving provided by the drive motor based on the corrected movement pattern (paragraphs [0038] and [0045]-[0048]).
Nagata et al discloses the controller 8 includes at least one storage device (“non-volatile storage device such as a CPU (an arithmetic device provided in the control unit 8), a ROM, a RAM, a flash memory”, paragraph [0027]), and discloses that the basic movement pattern and corrected movement patterns are displayed on display device 14 that is connected to the control unit 8 through USB connection (receives information from control unit 8 and displays on device 14. Device 14 is a touch panel that allows user to adjust position of points, see paragraphs [0025], [0029] and [0038]), and therefore Nagata et al suggests a storage that is capable of storing a basic movement pattern and a corrected movement pattern. Moreover, Seo teaches (Fig. 1-8) a torque pattern adjustment method for user gait including a storage (storage 130) that stores a basic movement pattern (first torque pattern) and a corrected movement pattern (second torque pattern, generated by adjusting the first torque pattern, see paragraphs [0055], [0057] and [0061]).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the walking motion assist device of Nagata et al such 
Regarding claim 4, Nagata et al discloses the control device (control unit 8, which includes CPU and microprocessor 21, paragraph [0027]) controls an angular velocity of the ankle joint in conformance with the basic movement pattern or corrected movement pattern (paragraphs [0038] and [0045]).
Regarding claim 5, Nagata et al discloses a heel-side pressure sensor (7) that detects heelstrike and heel off of the wearer (paragraph [0018]); and a toe-side pressure sensor (6) that detects toe contact and toe off of the wearer (paragraph [0018]), 
wherein the heel-side pressure sensor and the toe-side pressure sensor detect a load of the heel and a load of the toe, respectively, when the wearer is in a standing position (heel sensor 7 and toe sensor 6 detect load on toe/heel on floor during walking motion, paragraph [0034]). 
Nagata et al appears to suggest, based on graph 31 including the sixteen adjustable points 35 and ankle joint images 33 in Figure 6 and paragraphs [0038] and [0045]-[0048], wherein, based on the load detected when the wearer is in the standing position, a state of the heelstrike, the toe contact, the heel off, and the toe off of the wearer in walking motion may be detected (image 31 illustrates a complete walking gait cycle, and one of ordinary skill in the art would recognize that a gait cycle includes the phases of heelstrike, the toe contact, the heel off, and the toe off of the wearer in walking motion). Moreover, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the heel-side pressure sensor and toe-side pressure sensors of Nagata et al to detect when the wearer is in the 
Regarding claim 6, Nagata et al appears to disclose, as a starting point of a gait cycle, from a point of time when the heel-side pressure sensor detects the heelstrike of the wearer (see “toe off” in Annotated Fig. 6 of Nagata et al below), the control device controls driving provided by the drive motor based on the basic movement pattern or the corrected movement pattern (the start timing is performed by heel side pressure 7 based on detected motion state value of the limb, see paragraph [0056]. Control device 8 drives drive motor based on the basic or corrected movement pattern from the start timing point, see paragraphs [0051]-[0058]), but Nagata et al is not clear, as a starting point of a gait cycle, from a point of time when the heel-side pressure sensor detects the heelstrike of the wearer, the control device controls driving provided by the drive motor based on the basic movement pattern or the corrected movement pattern. However, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the control device of Nagata et al to be configured to, as a starting point of a gait cycle, from a point of time when the heel-side pressure sensor detects the heelstrike of the wearer, the control device controls driving provided by the drive motor based on the basic movement pattern or the corrected movement pattern for the purpose of providing accurate control the gait cycle by making the starting point of control to be the first point at which the foot 
    PNG
    media_image1.png
    544
    718
    media_image1.png
    Greyscale
(during heelstrike), thereby allowing for efficient adjustment of user gait for each cycle. 
Regarding claim 7, Nagata et al discloses a rotation sensor (rotation sensor 12) that detects an ankle joint angle of the wearer (indirectly detects ankle joint by detecting angle of arm 4 relative to shoe portion 5, see paragraph [0034]). 
Nagata et al appears to further suggest, assuming that a starting point and an end point of a single step gait cycle correspond to the heelstrike and the next heelstrike, respectively, the control device uses the ankle joint angle detected by the rotation sensor at the end point of an n-th step (heelstrike, depicted as “toe off” in Annotated Fig. 6 of Nagata et al, is the beginning and end of each step, therefore the end point first step is the heelstrike (“toe off”) shown at beginning of Annotated Fig. 6 of Nagata et al) as the ankle joint angle at the starting point of an (n + 1)th .

Response to Arguments
 Applicant’s arguments filed 3/8/2021 have been fully considered.
Applicant’s arguments regarding rejection of claims 1-7 under 35 USC 112(b) have been fully considered, and the rejections have been withdrawn due to the amendments made by applicant.
Regarding rejection of claim 1 under 35 USC 103, applicant argued (page 6 paragraph 3 Remarks) “the detection periods [of Nagata] are constant periods each consisting one section of the gait cycle equally divided per unit time…and are not periods based on the movement phases of an ankle joint in a gait cycle. Thus, the movement pattern and the corrected movement pattern 
The examiner respectfully disagrees.
First, applicant is reminded that claims using the term “comprising” are open-ended, therefore even though the Nagata reference has sixteen points as opposed to applicant’s four points, Nagata still comprehends the claimed language of four points. Applicant has not claimed that the four points are specific to a user or are points detected by sensors, therefore the four points “corresponding to” the gait cycle points enumerated in the claims are not themselves based on a specific movement pattern of a specific user, and therefore four points of the sixteen points of the Nagata reference that are close to (and therefore “correspond to”) the movement phases claimed comprehend the claim language. 
Furthermore, even if the specific points claimed by applicant (heel and toe contact, heel off, toe off, and midswing) are not each discrete points of the sixteen points of Nagata, adjustment of the regions surrounding these points (e.g. adjustment of points before and after heel strike) by a therapist/user would result in adjustment of the claimed points themselves, and therefore comprehend the claimed language.
Therefore, rejection of claim 1 is maintained.
Applicant’s arguments regarding allowability of the dependent claims have been considered but are moot due to rejection of all independent claims.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785